Case 1:17-cv-00086-LPS Document 92 Filed 01/30/20 Page 1 of 2 PageID #: 1432



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


KONINKLIJKE KPN N.V.,                                C.A. No. 17-cv-86-LPS

                          Plaintiff,                 JURY TRIAL DEMANDED

               v.

GEMALTO IOT LLC, GEMALTO M2M
GMBH, and GEMALTO INC.,

                          Defendants.


               STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

       Plaintiff Koninklijke KPN N.V. and Defendants Gemalto IOT LLC, Gemalto M2M

GMBH, and Gemalto Inc. have finalized an agreement to resolve the present dispute.

Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(1), the parties jointly request that

the Court dismiss with prejudice any and all pending claims, counterclaims, and defenses in this

action, with each side to bear its own costs, expenses, and fees, including attorneys’ fees.



Dated: January 30, 2020                            Respectfully submitted,

FARNAN LLP                                         POTTER ANDERSON & CORROON LLP

/s/ Brian E. Farnan                                /s/ David E. Moore
Brian E. Farnan (Bar No. 4089)                     David E. Moore (#3983)
Michael J. Farnan (Bar No. 5165)                   Hercules Plaza, 6th Floor
919 N. Market St., 12th Floor                      1313 N. Market Street
Wilmington, DE 19801                               Wilmington, DE 19801
Tel: (302) 777-0300                                Tel: (302) 984-6000
Fax: (302) 777-0301                                dmoore@potteranderson.com
bfarnan@farnanlaw.com
mfarnan@farnanlaw.com                              Attorneys for Defendant

Attorneys for Plaintiff
Case 1:17-cv-00086-LPS Document 92 Filed 01/30/20 Page 2 of 2 PageID #: 1433



SO ORDERED this _____day of ____________, 2020


                                     ____________________________________
                                     The Honorable Chief Judge Leonard P. Stark




                                        2
